Mr. Justice Pam delivered the opinion of the court. 3. Municipal Court of Chicago, § 13*—allegations not requiring denial. A statement that a deficiency decree was entered in a foreclosure proceeding for a certain sum, which is the amount of the damages sustained by the plaintiff by reason of the defendant’s not erecting a building in accordance with a contract and the conditions of a bond, does not constitute a statement of fact, such as to require denial in an affidavit of merits under the procedure in the Municipal Court. 4. Municipal Court of Chicago, § 13*—matters of conjecture. Where the statement of claim as filed in the Municipal Court alleged that if a certain building had been erected the property would have been of sufficient value to have satisfied a certain note and costs and expenses, it is merely indulging in conjecture and does not set forth a fact requiring denial in an affidavit of merits. 5. Debt, action of, § 21*—improper evidence of damages. In an action on a bond conditioned to erect a building on real estate to a certain value, the admission of the deficiency decree to establish the amount due is held erroneous, as not constituting the measure of damages.